DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 16/377,512, filed 04/08/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/16/2021, 10/28/2021, 05/06/2022 and 08/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because programs are not within one of the statutory categories of invention.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 6 is determined to be directed to an abstract idea.  The rationale for this determination is explained below:
Claim 6 is rejected under 35 U.S.C. § 101 non-statutory subject matter since it claims abstract idea (e.g., programs are not with one of the statutory categories of invention) and does not tied to any particular machine or transformation.  See MPEP 2106 (II).

 Examiner suggests claim 6 should read as following:
6.  A non-transitory computer readable medium that stores computer executable program instructions by a computer of a power supply device mountable to a vehicle…

Allowable Subject Matter
 	Claims 1-5, 7 are allowed.
 	The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 7, the prior art fails to teach or suggest further inclusion of a power supply device mountable to a vehicle, the power supply device comprising: wherein the control unit performs feeding control for causing the high-voltage battery to supply power to a predetermined on-vehicle device when a condition including at least that an occupant is detected is satisfied in a state in which a main switch of the vehicle is not on.
 	The dependent claims are allowable for the reasons as the independent claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciaccio et al.
US Pub 2018/0252774
¶ 0100
Sugiyama
US Pub 2014/0203759
¶ 0024


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/18/2022